ORDER
The Disciplinary Review Board on December 2, 1998, having filed with the Court its decision concluding that JEFFREY A. SCHNEPPER of CHERRY HILL, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.5(b) (failure to reduce basis of fee to writing), RPC 1.7 (conflict of interest — dual representation), and RPC 1.9(a)(1) (conflict of interest — former client), and good cause appearing;
It is ORDERED that JEFFREY A. SCHNEPPER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*23ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.